PER CURIAM:
Jerome Lee Borders, a federal prisoner, appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record añd find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Borders v. United States, No. CA-04-194-5-2-MU (W.D.N.C. Feb. 22, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED